Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 12/17/2021, have been entered and made of record.
Claims 1-34 are pending with claims 8-15 being amended and claims 29-34 being newly added.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 12/17/2021 have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments is below.

Summary of Arguments (Emphasis added):

Regarding Double Patenting, arguments are rendered moot because the claims of the application at issue may change during the course of prosecution.

Regarding claims 1, 3, 4, 8, 11, 16, 18, 19, 23, 25 and 26 rejected under 35 USC. § l02 over Kim, Applicant argues as follows:

B. For independent claims 8, 16 and 23, Applicant provides the same reasons discussed above.
C. For dependent claims 3, 4, 11, 18, 19, 25 and 26, Applicant provides the same reasons discussed above.

Regarding claims 2, 5-7, 9, 10, 12-15, 17, 20-22, 24, 27, and 28 rejected under 35 USC. § l03 over Kim in view of Lee, Park, Kuo, and Ozcelik, Applicant argues the following:
A. For dependent claims 2, 5-7, 9, 10, 12-15, 17, 20-22, 24, 27, and 28, Lee, Park, Kuo, and Ozcelik do not cure the short comings of Kim with respect to 1, 8, 16 and 23 from which claims 2, 5-7, 9, 10, 12-15, 17, 20-22, 24, 27, and 28 depend.

Regarding new dependent claims 29-34,  each of the dependent claims is believed to be allowable as discussed above.

Examiner’s Response (Examiner added):

Regarding Double Patenting, A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is recommended to overcome an actual or provisional rejection based on a nonstatutory double patenting.

Regarding arguments for claims 1, 3, 4, 8, 11, 16, 18, 19, 23, 25 and 26, Examiner respectfully disagrees because of the following reasons: 
A. For independent claim 1, Kim discloses an intermediate frame as a predicted frame (i.e. ‘P’) between a current frame and a reference frame using the motion vector [Fig. 2: MV; Motion Compensation 120].  Furthermore, Kim [Fig. 1; para. 0008-0009, 0017-0018] discloses ‘obtaining a motion vector’ for performing motion compensation. Therefore Kim does teach interpolating (i.e. predicting) the current frame predicted the motion compensation unit or the actual motion of the object (i.e. the motion vector).
B. For independent claims 8, 16 and 23, the same reasons as discussed above are provided to address the arguments for the claims.
C. For dependent claims 3, 4, 11, 18, 19, 25 and 26, the same reasons as discussed above are provided to address the arguments for the claims.

Regarding dependent claims 2, 5-7, 9, 10, 12-15, 17, 20-22, 24, 27, and 28, Examiner respectfully disagrees because of the same reasons for the independent claims 1, 8, 16, and 23.

Regarding new dependent claims 29-34,  no remarks are provided.

See the rejections below.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 21, 22, 8, 16, 21 and 23  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 8, 10, 17, 7 and 24 of U.S Patent Application No. 16/944071.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the copending application claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3-4, 8, 11, 16, 18-19, 23 and 25-26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”) [U.S Patent Application Pub. 2007/0047653 A1]

Regarding claim 1, Kim meets the claim limitations as follows:
A processor (i.e. video encoder 100) [Fig. 2; para. 0038-0039, 0095: processor], comprising: one or more circuits (i.e. processor) [Fig. 2; para. 0038-0039, 0095] to generate a third video frame (i.e. an intermediate frame in light of Spec.: Fig. 8: an intermediate video frame ‘806’) [para. 0018 teaches ‘generating a predicted frame’ as a third video frame] based, at least in part, on one of a plurality of possible motions [para. 0018 teaches ‘obtaining a motion vector of a current frame’] of one or more objects [para. 0057: ‘the actual motion of the object’] from a first video frame (i.e. ‘a reference frame’) to (i.e. ‘with reference to a reference frame’) a second video frame (i.e. ‘a current frame’) [para. 0018].

Regarding claim 3, Kim meets the claim limitations as follows:
[Fig. 1; para. 0007-0008, 0058].

Regarding claim 4, Kim meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are further to generate the third video frame (i.e. ‘a predicted frame’) based, at least in part, on one or more motions of a camera viewpoint (i.e. ‘global motion’ due to the movement of a camera) [para. 0007, 0018].


Regarding claim 8, all claim limitations are set forth as claim 1 in the form of ‘A non-transitory computer-readable storage medium’ and rejected as per discussion for claim 1.

Regarding claim 11, all claim limitations are set forth as claim 19 in the form of ‘A non-transitory computer-readable storage medium’ and rejected as per discussion for claim 19. Note: ‘a change in a camera viewpoint matrix” is ‘one or more motions of a camera viewpoint frame’ [Kim: para. 0007: ‘Global motion means that respective pixels that constitute one frame move’].


Regarding claim 16, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.



Regarding claim 19, Kim meets the claim limitations as follows:
The method of claim 16, further comprising: determining one or more motions of a camera viewpoint (i.e. ‘determining a global motion type of a previous frame) [para. 0014, 0016, 0017-0018, 0056: ‘sets the search area of the current motion block based on the global motion type stored in the buffer 115’] between the first video frame and the second video frame; and generating the third video frame (i.e. ‘a predicted frame’) based, at least in part, on the determined one or more motions of the camera viewpoint (i.e. ‘global motion’ due to the movement of a camera) [para. 0007, 0018, 0014, 0016, 0017-0018, 0056].



Regarding claim 23, all claim limitations are set forth as claim 1 in the system form of  and rejected as per discussion for claim 1 where Kim discloses  buffer ‘115’ [Fig. 2; para. 0039, 0054, 0056, 0059] to teach ‘one or more memories to store the third video frame’.

Regarding claim 25, all claim limitations are set forth as claim 3 in the system form of and rejected as per discussion for claim 3.

.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 6-7, 13-15, 17, 22 and 27-29 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application Pub. 2007/0047653 A1] in view of Lee et al. (“Lee”) [US 2011/0170602 A1]


Kim does not disclose explicitly the following claim limitations (emphasis added):
The processor of claim 1, wherein the one or more circuits are further to determine the plurality of possible motions based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein the one or more circuits are further to determine the plurality of possible motions based, at least in part, on backward pointing motion vectors (i.e. ‘Bi-directional Predictive Picture’) associated with pixels of the second video frame [Fig. 11A-11C: mv_colA; para. 0136-0142, 0193: ‘mv_colA … is generated for a searched block 1122’].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include backward prediction in accordance with the video standards, such as H.264/MPEG-4 AVC.


Regarding claim 6, Kim meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are to generate one or more additional video frames (i.e. inter-predication) based, at least in part, on backward pointing motion vectors associated with pixels of the second video (i.e. ‘global motion’ due to the movement of a camera) [para. 0007, 0018].
Kim does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are to generate one or more additional video frames based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame, and one or more motions of a camera viewpoint.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein the one or more circuits are to generate one or more additional video frames based, at least in part, on backward pointing motion vectors (i.e. ‘inter-predicated’) associated with pixels of the second video frame [Fig. 9, 11A-11C: para. 0136-0142, 0193: ‘B- picture’].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include backward prediction in accordance with the video standards, such as H.264/MPEG-4 AVC.


Regarding claim 7, Kim meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are to generate the third video frame [para. 0018 teaches ‘generating a predicted frame’ as a third video frame] based, at least in part on receiving the first video frame (i.e. ‘a reference frame’), the second video frame (i.e. ‘a reference frame’) [para. 0018], depth information, and backward pointing motion vectors from one or more buffers (i.e. ‘buffer 115’) [Fig. 2; para. 0018].
Kim does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are to generate the third video frame based, at least in part on receiving the first video frame, the second video frame, depth information, and backward pointing motion vectors from one or more buffers.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein the one or more circuits are to generate the third video frame based, at least in part on receiving the first video frame, the second video frame, depth information, and backward pointing motion vectors (i.e. ‘B picture’) from one or more buffers [Fig. 9, 11A-11C: para. 0136-0142, 0193: ‘B- picture’].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include backward prediction in accordance with the video standards, such as H.264/MPEG-4 AVC.


Regarding claim 13, Kim meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 8, wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: generate a set of estimated forward pointing motion [para. 0018 teaches ‘generating a predicted frame’ as a third video frame] based, at least in part, on the generated set of estimated forward pointing motion vectors and the set of backward pointing motion vectors [para. 0018 teaches ‘generating a predicted frame’ as a third video frame using the motion vector].
Kim does not disclose explicitly the following claim limitations (emphasis added):
generate a set of estimated forward pointing motion vectors from the first video frame to the second video frame based, at least in part, on a set of backward pointing motion vectors, wherein the set of backward pointing motion vectors are from the second video frame to the first video frame; and generate the third video frame based, at least in part, on the generated set of estimated forward pointing motion vectors and the set of backward pointing motion vectors.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
generate a set of estimated forward pointing motion vectors (i.e. mv_L0A) [Fig. 11A; para. 0138] from the first video frame to the second video frame based, at least in part, on a set of backward pointing motion vectors (i.e. mv_colA) [Fig. 11A; para. 0138], wherein the set of backward pointing motion vectors are from the second video frame to the first video frame; and generate the third video frame based, at least in part, on the generated set of estimated forward pointing motion [para. 0136-0141: ‘Bi-directional Predictive Picture’].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include bi-direction prediction in accordance with the video standards, such as H.264/MPEG-4 AVC.


Regarding claim 14, Kim meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 13, wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: generate a set of intermediate forward pointing motion vectors from the third video frame to the second video frame based, at least in part, on the generated set of estimated forward pointing motion vectors; generate a set of intermediate backward pointing motion vectors from the third video frame to the first video frame; and 
generate the third video frame [para. 0018 teaches ‘generating a predicted frame’ as a third video frame] based, at least in part, on the set of intermediate forward pointing motion vectors and the set of intermediate backward pointing motion vectors [para. 0018 teaches ‘generating a predicted frame’ as a third video frame using the motion vector].
Kim does not disclose explicitly the following claim limitations (emphasis added):
generate a set of intermediate forward pointing motion vectors from the third video frame to the second video frame based, at least in part, on the generated set of estimated forward pointing motion vectors; generate a set of intermediate backward pointing motion vectors from the third video frame to the first video frame; and generate the third video frame based, at least in part, on the set of intermediate forward pointing motion vectors and the set of intermediate backward pointing motion vectors.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
generate a set of intermediate forward pointing motion vectors (i.e. mv_L0B = (t3/t4) x mv_colB) [Fig. 11B; para. 0138-0144] from the third video frame to the second video frame based, at least in part, on the generated set of estimated forward pointing motion vectors (i.e. mv_colB) [Fig. 11B; para. 0138-0144];  generate a set of intermediate backward pointing motion vectors (i.e. mv_L1B) [Fig. 11B; para. 0138-0144] from the third video frame to the first video frame; and generate the third video frame based, at least in part, on the set of intermediate forward pointing motion vectors and the set of intermediate backward pointing motion vectors [para. 0136-0144: ‘Bi-directional Predictive Picture’].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include bi-direction prediction in accordance with the video standards, such as H.264/MPEG-4 AVC.



Regarding claim 15, all claim limitations are set forth as claim 7 in the form of ‘A non-transitory computer-readable storage medium’ and rejected as per discussion for claim 7.

Regarding claim 17 all claim limitations are set forth as claim 2 in the method form and rejected as per discussion for claim 2.

Regarding claim 22 all claim limitations are set forth as claim 7 in the method form and rejected as per discussion for claim 7.


Regarding claim 27, Kim meets the claim limitations set forth in claim 23.
Kim does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 23, wherein the one or more processors are further to: identify a pixel location of the third video frame that has a corresponding pixel identified using an intermediate motion vector in only one of the first video frame and the second video frame, and sample pixel data of only the video frame having the corresponding pixel for the identified pixel location.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein the one or more processors are further to: identify a pixel location of the third video frame [Fig. 11A: prediction of the current frame ‘1110’] that has a (i.e. mv_colA) [Fig. 11A] in only one of the first video frame [Fig. 11A: the current frame ‘1110’] and the second video frame [Fig. the frame ‘1122’], and sample pixel data of only the video frame having the corresponding pixel for the identified pixel location [Fig. 11A: block of pixels ‘1122’ of the frame ‘1122’].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include backward prediction in accordance with the video standards, such as H.264/MPEG-4 AVC.


Regarding claim 28, all claim limitations are set forth as claim 7 in the system form of and rejected as per discussion for claim 7.

Regarding claim 29, Kim meets the claim limitations as follows:
The processor of claim 1, wherein the third video frame (i.e. the predicted frame) is (i.e. ‘with reference to a reference frame’) between the first video frame (i.e. ‘a reference frame’) and the second video frame (i.e. ‘a current frame’) [para. 0018].
Kim does not disclose explicitly the following claim limitations (emphasis added):
wherein the third video frame (i.e. the predicted frame) is between the first video frame and the second video frame.

wherein the third video frame (i.e. ‘the B-picture exists between the temporally preceding picture 1112 and … 1114) is between the first video frame and the second video frame [Fig. 11A, 11B; para. 0139, 0144].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include backward and forward prediction in accordance with the video standards, such as H.264/MPEG-4 AVC.


Claims 5 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application Pub. 2007/0047653 A1] in view of Park et al. (“Park”) [US 2015/0281727 A1]

Regarding claim 5, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations (emphasis added):
The processor of claim 1, wherein the one or more circuits are to select the one of the plurality of possible motions based, at least in part, on depth information.
However in the same field of endeavor Park discloses the deficient claim as follows: 
wherein the one or more circuits are to select the one of the plurality of possible motions based, at least in part, on depth information [para. 0012-0013, 0102-0103, 0116: ‘according to a depth information of the current CU extracted from a depth image’].
Kim and Park are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Park as motivation to include encoding a video using a depth information to overcome the problems due to limitations and disadvantages of the related arts [Park: para. 0008-0015].


Regarding claim 20, Kim meets the claim limitations set forth in claim 16.
Kim does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 16, wherein selecting the one of the plurality of possible motions is based, at least in part, on depth information of pixels in the second video frame.
However in the same field of endeavor Park discloses the deficient claim as follows: 
wherein selecting the one of the plurality of possible motions is based, at least in part, on depth information of pixels [para. 0012-0013, 0102-0103, 0116: ‘according to a depth information of the current CU extracted from a depth image’] in the second video frame (i.e. the current CU).
Kim and Park are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Park as motivation to .


Claims 9, 10 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application Pub. 2007/0047653 A1] in view of Lee et al. (“Lee”) [US 2011/0170602 A1] further in view of Park et al. (“Park”) [US 2015/0281727 A1]

Regarding claim 9, Kim meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 8, wherein each of the plurality of possible motions corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors; and generate the third video frame (i.e. an intermediate frame in light of Spec. Fig. 8: an intermediate video frame ‘806’) [para. 0018 teaches ‘generating a predicted frame’ as a third video frame]  based, at least in part, on the identified motion [para. 0018 teaches ‘obtaining a motion vector of a current frame’; para. 0057: ‘the actual motion of the object’].
Kim does not disclose explicitly the following claim limitations:
 corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors
However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein each of the plurality of possible motions [Fig. 11A-11C: mv_colA and mv_L1A; ; para. 0167, 0193: ‘selects, based on a depth of a current block, whether a motion vector of the current block is encoded’] corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors [Fig. 11A-11C; para. 0137-0150] associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions [Fig. 11A-11C; para. 0167, 0193: ‘selects, based on a depth of a current block, whether a motion vector of the current block is encoded’] based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors.
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to 
Neither Kim nor Lee discloses explicitly the following claim limitations (emphasis added):
wherein each of the plurality of possible motions corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value associated with one of the set of backward pointing motion vectors;
However in the same field of endeavor Park discloses the deficient claim as follows: 
wherein each of the plurality of possible motions corresponds to a backward pointing motion vector from the second video frame to the first video frame in a set of backward pointing motion vectors associated with pixel depth values [para. 0012-0013, 0102-0103, 0116: ‘according to a depth information of the current CU extracted from a depth image’] of the second video frame, and the instructions, which if performed by the one or more processors, further cause the one or more processors to: 
identify the one of the plurality of possible motions based, at least in part, on a depth value [para. 0012-0013, 0102-0103, 0116: ‘according to a depth information of the current CU extracted from a depth image’] associated with one of the set of backward pointing motion vectors;

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim, Lee and Park as motivation to include encoding a video using a depth information to overcome the problems due to limitations and disadvantages of the related arts [Park: para. 0008-0015].


Regarding claim 10, Kim meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 9, wherein the one or more objects are pixels [Fig. 1; para. 0007-0008, 0058].


Regarding claim 24, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations:
The system of claim 23, wherein the one or more processors are further to: determine the plurality of possible motions based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame; and select one of the plurality of possible motions based, at least in part, on depth information.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein the one or more processors are further to: determine the plurality of possible motions based, at least in part, on backward pointing motion vectors (i.e. ‘Bi-directional Predictive Picture’) associated with pixels of the second video frame [Fig. 11A-11C: mv_colA; para. 0136-0142, 0193: ‘mv_colA … is generated for a searched block 1122’]; and select one of the plurality of possible motions based, at least in part, on depth information [para. 0193: ‘selects, based on a depth of a current block, whether a motion vector of the current block is encoded’].
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to include backward prediction and to select weather a motion vector of a current block based on a depth of the current block for explicit/implicit mode in accordance with the video standards, H.264/MPEG-4 AVC.
Neither Kim nor Lee discloses explicitly the following claim limitations (emphasis added):
select one of the plurality of possible motions based, at least in part, on depth information.
However in the same field of endeavor Park discloses the deficient claim as follows: 
select one of the plurality of possible motions based, at least in part, on depth information [para. 0012-0013, 0102-0103, 0116: ‘according to a depth information of the current CU extracted from a depth image’].
Kim, Lee and Park are combinable because they are from the same field of video compression.
.



Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application Pub. 2007/0047653 A1] in view of Kuo et al. (“Kuo”) [US 6,618,439 B1]

Regarding claim 12, Kim meets the claim limitations set forth in claim 8.
Kim does not disclose explicitly the following claim limitations:
The non-transitory computer-readable storage medium of claim 8, wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: determine a set of occluded pixel locations in the third video frame; determine a set of dis-occluded pixel locations in the third video frame; and generate the third video frame based, at least in part, on the set of occluded pixel locations and the set of dis-occluded pixel locations.
However in the same field of endeavor Kuo discloses the deficient claim as follows: 
wherein the instructions, which if performed by the one or more processors, further cause the one or more processors to: determine a set of occluded pixel locations (i.e. ‘a covered block (CB)’) [col. 6, ll. 25-40] in the third video frame (i.e. ‘the pixel of the interpolated frame can be predicted’ [col. 5, ll. 5]; determine a set of dis-occluded pixel locations (i.e. ‘an uncovered block (UB)’) [col. 6, ll. 25-40] in the third video frame; and generate the third video frame based [Fig. 2A: Step 3: Determine the motion vector for each pixel by bidirectional prediction], at least in part, on the set of occluded pixel locations and the set of dis-occluded pixel locations [Fig. 2A; col. 6, ll. 25-50: ‘to generate an interpolated frame relative to the one of said frames’].
Kim and Kuo are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Kuo as motivation to include covered/uncovered blocks so as to provide a fast motion-compensate interpolation (FMCI) and low bit rates [Kuo: col. 6, ll. 5] in accordance with the video standard H.26x/MPEG).


Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application Pub. 2007/0047653 A1] in view of Kuo et al. (“Kuo”) [US 6,618,439 B1] further in view of Ozcelik et al. (“Ozcelik”) [US 5,612,745]


Regarding claim 21, Kim meets the claim limitations set forth in claim 16.
Kim does not disclose explicitly the following claim limitations:

However in the same field of endeavor Kuo discloses the deficient claim as follows: 
generating an occlusion (i.e. ‘a covered block (CB)’) [col. 6, ll. 25-40] mask; generating a dis-occlusion (i.e. ‘an uncovered block (UB)’) [col. 6, ll. 25-40] mask; and generating the third video frame (i.e. ‘the pixel of the interpolated frame can be predicted’ [Fig. 2A: Step 3: Determine the motion vector for each pixel by bidirectional prediction; col. 5, ll. 5] based, at least in part, on the occlusion mask and the dis- occlusion mask.
Kim and Kuo are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Kuo as motivation to include covered/uncovered blocks so as to provide a fast motion-compensate interpolation (FMCI) and low bit rates [Kuo: col. 6, ll. 5] in accordance with the video standard H.26x/MPEG).
Neither Kim nor Kuo discloses explicitly the following claim limitations (emphasis added):
generating an occlusion mask; generating a dis-occlusion mask; and generating the third video frame based, at least in part, on the occlusion mask and the dis- occlusion mask.
However in the same field of endeavor Ozcelik discloses the deficient claim as follows: 
[col. 1, ll. 64-68; col. 2. ll. 5]; generating a dis-occlusion mask; and generating the third video frame based, at least in part, on the occlusion mask and the dis- occlusion mask.
Kim, Kuo and Ozcelik are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim, Kuo and Ozcelik as motivation to include masks for covered/uncovered blocks so as to detect occlusion/dis-occlusion blocks.


Claims 30-34 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) [U.S Patent Application Pub. 2007/0047653 A1] in view of Ikai (“Ikai”) [US 2019/0191171 A1]

Regarding claim 30, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations:
The processor of claim 1, wherein the one or more circuits are further to transmit the generated third video frame over a network.
However in the same field of endeavor Ikai discloses the deficient claim as follows: 
wherein the one or more circuits are further to transmit the generated third video (i.e. Cur Pic is predicted by Ref. 0 and Ref. 1) [Fig. 12A; para. 0185-0195] frame over a network (i.e. network 21) [Fig. 44; para. 0066-0071].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Ikai as motivation to include the image transmission system 1 [Fig. 44].


Regarding claim 31, Kim meets the claim limitations set forth in claim 8.
Kim does not disclose explicitly the following claim limitations:
The non-transitory computer-readable storage medium of claim 8,
wherein, for each of the one or more objects, the plurality of possible motions include multiple possible motions from a first location in the first video frame to multiple second locations in the second video frame, respectively.
However in the same field of endeavor Ikai discloses the deficient claim as follows: 
wherein, for each of the one or more objects, the plurality of possible motions include multiple possible motions from a first location in the first video frame to multiple second locations in the second video frame, respectively [Fig. 13 shows multiple motion vectors in different directions].
Kim and Ikai are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Ikai as motivation to include multiple motion vectors in sub-blocks for motion vector derivation.



Kim does not disclose explicitly the following claim limitations:
The method of claim 16, wherein the one of the plurality of possible motions is selected from the plurality of possible motions.
However in the same field of endeavor Ikai discloses the deficient claim as follows: 
wherein the one of the plurality of possible motions is selected from the plurality of possible motions [Fig. 13 shows multiple motion vectors in different directions; para. 0179-0181].
Kim and Ikai are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Ikai as motivation to include multiple motion vectors in sub-blocks for motion vector derivation.


Regarding claim 33, Kim meets the claim limitations set forth in claim 16.
Kim does not disclose explicitly the following claim limitations:
The method of claim 16, further comprising displaying the generated third video frame.
However in the same field of endeavor Ikai discloses the deficient claim as follows: 
further comprising displaying the generated third video (i.e. Cur Pic is predicted by Ref. 0 and Ref. 1) [Fig. 12A; para. 0185-0195] frame [Fig. 44: image display device 41].
Kim and Ikai are combinable because they are from the same field of video compression.



Regarding claim 34, Kim meets the claim limitations set forth in claim 23.
Kim does not disclose explicitly the following claim limitations:
The system of claim 23, wherein the one or more memories are further to store the plurality of possible motions.
However in the same field of endeavor Ikai discloses the deficient claim as follows: 
wherein the one or more memories are further to store the plurality of possible motions [Fig. 8; para. 0195, 0198, 0206: ‘the motion vector mvLX ... stored in the merge candidate storage unit 303611].
Kim and Ikai are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Ikai as motivation to store motion vectors for motion vector derivation.







Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488